

Exhibit 10.16


INGEVITY CORPORATION
Non-Employee Director Deferred Compensation Plan


1.
General. The Non-Employee Director Deferred Compensation Plan (the “Plan”) as
set forth herein, has been adopted under the Ingevity Corporation Omnibus
Incentive Plan (the “Equity Plan”) by the Board of Directors (the “Board”) of
Ingevity Corporation (the “Company”). The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of the members of the Board to those of the Company’s shareholders. Capitalized
but undefined terms used herein shall have the meanings provided for in the
Equity Plan.



2.
Administration. The Plan will be administered by the Compensation Committee of
the Board subject to the provisions of the Equity Plan and the Company’s
Non-Employee Director Compensation Policy as in effect from time to time (the
“Director Compensation Policy”) and subject to applicable law. The Administrator
will have full power and authority to supervise the administration and interpret
the provisions of the Plan and to authorize and supervise any crediting of DSUs
or issuance or payment of Common Stock hereunder. Any determination or action of
the Administrator in connection with the interpretation or administration of the
Plan will be final, conclusive and binding on all parties. The Administrator
(and each member thereof) will not be liable for any determination made, or any
decision made, or action taken, with respect to the Plan.



3.
Eligibility. Each member of the Board who is eligible to receive compensation
under the Director Compensation Policy (each “Non-Employee Director”) shall be
eligible to receive DSUs in accordance with the Plan. Each such eligible
Non-Employee Director who elects to participate in the Plan will be referred to
herein as a “Participant.”



4.
Non-Employee Director Compensation Generally. The amount and kind of
compensation paid to each Participant for service as a Non-Employee Director
(“Non-Employee Compensation”) and the amount and kind of compensation eligible
for a deferral election will be determined from time to time in accordance with
the Director Compensation Policy, as such policy may be amended by the Board
from time to time. In the event of any conflict between the terms of this Plan
and the Director Compensation Policy, the terms of the Director Compensation
Policy shall control except as otherwise required to comply with Section 409A of
the Internal Revenue Code (the “Code”). Notwithstanding any provision of the
Plan to the contrary, a Non-Employee Director shall be permitted to make a
Deferral Election with respect to Director Compensation only to the extent
permitted by the Director Compensation Policy.











1



--------------------------------------------------------------------------------



Exhibit 10.16


5.
Deferral Elections.



a.
To the extent permitted by the Director Compensation Policy or otherwise
permitted by the Board, a Non-Employee Director may make an irrevocable deferral
election (a “Deferral Election”) to defer payment of all of his Director
Compensation in accordance with the terms of the Plan.



b.
In order to make a Deferral Election pursuant to Section 5a. of the Plan, a
Non-Employee Director must deliver to the Company a written notice in a form
prescribed by the Company (the “Deferral Election Form”) setting forth and
clearly identifying the Director Compensation (e.g., Annual Retainer, Other
Compensation or RSUs) subject to the Deferral Election acknowledging that 100%
of such compensation will be deferred and paid in DSUs in accordance with the
Plan.



c.
The Deferral Election must be delivered no later than (and shall become
irrevocable as of) the last business day of the calendar year prior to the year
for which such Director Compensation is to be paid (the “Service Year”), and
will be effective with respect to Director Compensation earned for such Service
Year; provided, however, that any newly eligible Director who is initially
elected to the Board may deliver the Deferral Election Form within 30 days of
the date on which such Director becomes a Director, and such Deferral Election
Form will be irrevocable as of the close of the business on the date it is
delivered, and will be effective with respect to Director Compensation earned
after the date it is delivered for the remainder of the Service Year in which
such Director becomes a Director.



d.
For purposes of the Plan, except as otherwise provided for in the Equity Plan or
award terms and conditions, the “Deferred Payment Date” means the Participant’s
Separation from Service on the Board within the meaning of Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”).



e.
Notwithstanding the foregoing, a Participant may only revoke or modify a
Deferral Election Form subject to proof of an “unforeseeable emergency” (within
the meaning of Treasury Regulation 1.409A-3(i)(3), as determined by the
Administrator, and other limitations and restrictions as the Administrator may
prescribe in its sole discretion by delivering a revised Deferral Election Form,
which must be approved by the Administrator. If a Participant is allowed to
discontinue a deferral election during a calendar year, he or she will not be
permitted to elect a new deferral until the next calendar year.











2



--------------------------------------------------------------------------------



Exhibit 10.16


6.
Deferred Stock Unit or DSU Accounts.



a.
If a Participant elects to receive DSUs under Section 5 of the Plan, notional
shares of DSUs will be credited to a bookkeeping account in the Participant’s
name as of the day the Director Compensation to which the DSU relates and would
have been paid. The number of notional shares of DSU may be subject to vesting
and forfeiture as provided in the Director Compensation Policy. Each notional
share in a Participant’s bookkeeping account (“DSU Account”) shall represent the
right to receive one share of Common Stock at such time as it provided in
Section 7 below.



b.
Participants shall be entitled to Dividend Equivalents with respect to each
notional share in the Participant’s DSU Account credited in similar fashion to
how all dividends are treated with respect to RSUs under the terms of the Equity
Plan. All Dividend Equivalents credited to any DSUs will be deferred until the
Deferred Payment Date and shall be subject to the same vesting and forfeiture
conditions, if any, applied to the DSU in respect of which such Dividend
Equivalents were credited.



c.
Subject to Section 7b. of the Plan, DSUs will be subject to a deferral period
beginning on the date of crediting to the Participant’s account and ending upon
the Deferred Payment Date. During such deferral period, the Participant will
have no rights as a Company shareholder with respect to his or her DSUs.



7.
Delivery of Award.



a.
Subject to Section 7b. of the Plan, the number of vested shares in the
Participant’s DSU Account as of the Deferred Payment Date will be delivered on
or as soon as practicable, but in no event more than 60 days after the Deferred
Payment Date. The Company will deliver the shares of Common Stock a Participant
is entitled to receive in accordance with the terms of the Plan and the Director
Compensation Policy.



b.
Notwithstanding anything in the Plan to the contrary, if at the time of a
Director’s Separation from Service, such Director is a “specified employee” as
defined in Code Section 409A, as reasonably determined by the Company in
accordance with Code Section 409A, and the deferral of the commencement of any
distribution otherwise payable hereunder as a result of such Separation from
Service is necessary in order to prevent any accelerated or additional tax under
Code Section 409A, then the Company will defer any such distributions hereunder
(without any reduction in the amounts ultimately distributed or provided to the
Director) until the date that is at least six months following the Director’s
Separation from Service with the Company) or the earliest date permitted under
Code Section 409A) where upon the Company will distribute to the Director a lump
sum amount equal to the cumulative amounts



3



--------------------------------------------------------------------------------



Exhibit 10.16


that would have otherwise been previously distributed to the Director under this
Plan during the period in which such distributions were deferred.


8.
Amendment or Termination.



a.
The Company may at any time amend the Plan, provided that to the extent
necessary and desirable to comply with any applicable law, regulation or stock
exchange rule, the Company will obtain shareholder approval of any Plan
amendment in such manner and to such degree as required. The Company may
terminate the Plan at any time and, in connection with any such termination, may
deliver to each Participant the shares of Common Stock credited to his or her
account, subject to and in accordance with the requirements of Treasury
Regulation Section 1.409A-3(j)(4)(ix)(or any successor provision thereto). An
amendment or termination of the Plan will not adversely affect the right of a
Participant to receive Common Stock issuable at the effective date of the
amendment or termination.



b.
The Plan is intended to meet the requirements of Code Section 409A and will be
interpreted and construed in accordance with Code Section 409A and Department of
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Plan. Notwithstanding any provision of
the Plan or the Director Compensation Policy to the contrary, in the event that
following the effective date of this Plan the Administrator determines that any
provision of the Plan could otherwise cause any person to be subject to the
penalty taxes imposed under Code Section 409A, the Administrator may adopt such
amendments to the Plan or adopt other policies and procedures (including
amendments policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
comply with the requirements of Code Section 409A and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.



9.
Miscellaneous.



a.
The rights, benefits or interests a Participant may have under this Plan are not
assignable or transferable and will not be subject in any manner to alienation,
sale or any encumbrances, liens, levies, attachments, pledges or charges of the
Participant or his or her creditors.



b.
To the extent that the application of any formula described in the Director
Compensation Policy does not result in a whole number of shares of Common Stock,
the result will be rounded to the next whole number.



4



--------------------------------------------------------------------------------



Exhibit 10.16




c.
The Plan has been adopted under the Equity Plan and shall be subject to all of
the terms and conditions of the Equity Plan (and/or such successor plan, as
determined by the Administrator).



d.
The adoption and maintenance of this Plan will not be deemed to be a contract
between the Company and a Participant to retain his or her position as a
Director.







5

